Exhibit 10.1

 

Amended Schedule to Interim Services Agreement

 

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated June 21, 2010 (the “Agreement”), by and between SFN
Professional Services LLC d/b/a Tatum (“Tatum,” “we,” “us” or “our”) and
Deerfield Capital Corp. (now CIFC Deerfield Corp.) (“Company,” “you” or “your”)
and will be governed by the terms and conditions of the Agreement.

 

Tatum Resource Name: Ken Posner

 

Service Description or Position: Chief Financial Officer

 

Company Supervisor: Chief Executive Officer

 

Effective Date: April 1, 2011

 

Termination Date: Through June 30, 2011

 

Termination:

 

(a)                                  This Schedule will terminate as of the
Termination Date. Tatum will continue to provide, and the Company will continue
to pay for, the Services until the Termination Date.

 

(b)                                 Tatum may terminate this Schedule
immediately upon written notice to the Company if: (i) the Company is engaged in
or asks Tatum or any Tatum Resource to engage in or ignore any illegal or
unethical activity; (ii) the Tatum Resource ceases to be a professional of Tatum
for any reason and has provided the Company with a minimum 10 day’s advance
written notice; (iii) the Tatum Resource becomes disabled; or (iv) the Company
fails to pay any amounts due to us under the Agreement when due. For purposes of
this Agreement, disability will be defined by the applicable policy of
disability insurance or, in the absence of such insurance, by Tatum’s management
acting in good faith. Notwithstanding the foregoing, in lieu of terminating this
Schedule under (ii) and (iii) above, upon the mutual agreement of the parties,
the Tatum Resource may be replaced by another Tatum professional.

 

(c)                                  The termination rights set forth in this
section are in addition to and not in lieu of the termination rights set forth
in the Agreement.

 

Fees: You will pay to Tatum a fee of $65,000 a month for the Tatum Resource. The
fees will be prorated for the first and final fee period based on the number of
days in such period. The monthly fee includes allowance for holidays for the
Tatum Resource consistent with the Company’s policy as it applies to similarly
situated employees of the Company. The parties acknowledge and agree that the
fees set forth above are based upon this Schedule having the Minimum Term set
forth above. In the event you terminate this Schedule prior to the expiration of
the Minimum Term other than for the Tatum Resource’s material failure to perform
the obligations of his or her position with the Company, provided the Tatum
Resource fails to cure such breach within 10 days after receipt of written
notice of such breach, you agree that the fees will be retroactively increased
to $3,000 per business day. You agree to pay to Tatum upon the termination of
this Schedule a lump sum amount equal to the difference between the fees
actually paid and the fees that should have been paid taking into account the
retroactive adjustment.

 

Billings: Tatum will bill for Services monthly in advance.

 

--------------------------------------------------------------------------------


 

[g112211kei001.jpg]

 

In addition, reasonable out-of-pocket expenses incurred by the Employee on
behalf of the Company will be reimbursed to the same extent that you reimburse
other senior managers for such expenses including mileage. Expenses will be
billed separately and in accordance with Company documentation standards.
Expenses will be reimbursed by the Company directly to the Tatum Resource within
five days of submission.

 

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 

SFN Professional Services LLC d/b/a Tatum

 

CIFC Deerfield Corp.

 

 

 

 

 

 

/s/ Robert J. Stegmann

 

By:

/s/ Peter Gleysteen

Name: Robert J. Stegmann

 

Name: Peter Gleysteen

Title: Partner, Practice Leader

 

Title: Chief Executive Officer

Date: April 25, 2010

 

 

 

 

Date:

4.26.11

 

2

--------------------------------------------------------------------------------